Judgment, Supreme Court, Bronx County (Richard Price, J.), entered July 10, 1985, convicting defendant, after a jury trial, of burglary in the second degree and grand larceny in the second degree and sentencing her as a second felony offender to concurrent indeterminate prison terms of from 6 to 12 years, and 2 Vi to 5 years, is unanimously affirmed.
The victim testified that she saw the defendant sitting in a car double-parked in front of the victim’s residence, looking at the surroundings. As the victim sat on the stoop of the building and watched, two coperpetrators came out of the building carrying two televisions and a pillowcase full of rectangular objects. The two men loaded the objects into the car, and the three drove away. As it turned out, one of the televisions, the pillowcase, and the contents of the pillowcase *503were the property of the victim. Another eyewitness saw the same thing, and also saw the three return to the scene of the crime so that the defendant could get out of the car and retrieve the forgotten pillowcase and its contents. There was no evidence to indicate that the defendant ever protested the actions of the two men, or even that she acted surprised when they emerged from the building carrying television equipment. The People presented circumstantial evidence sufficient to prove beyond a reasonable doubt that the defendant was an accessory who shared the intent of the principal actors (People v Johnson, 101 AD2d 684, 685). Concur—Sullivan, J. P., Ross, Milonas, Smith and Rubin, JJ.